The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 30, 2015

                                      No. 04-15-00047-CR

                                      Vicente SALDANA,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                               Trial Court No. 12-09-0169-CRA
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due July 20, 2015; however, the court has granted
extensions of time to file the brief. On September 8, we ordered appellant’s retained attorney,
Samuel C. Beale, to file the appellant’s brief by October 18, 2015. Our order advised that the
court would not grant any further extensions absent a motion that demonstrated extraordinary
circumstances justifying the delay. Our order also advised Beale that if the brief or a conforming
motion was not filed by the date ordered, the appeal would be abated and remanded to the trial
court for a hearing to determine whether appellant or counsel has abandoned the appeal.
Appellant’s brief has not been filed. However, on October 29, counsel filed a motion requesting
an additional five days — until November 3, 2015 — to file the brief.

       Counsel’s motion states the delay was due in part to his misplacing the appellate record
and having difficulty obtaining another copy. The motion also reveals that counsel mistakenly
believed the brief was not due until October 29.

     We grant the motion and order Samuel C. Beale to electronically file appellant’s brief by
November 3, 2015.

        No further extensions of time will be granted. If appellant’s brief is not filed by the
date ordered, this appeal may be abated for an abandonment hearing and counsel may be ordered
to appear and show cause why he should not be held in contempt for failing to comply with this
court’s order to file appellant’s brief.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court